Exhibit 10.2

LOGO [g249459logo.jpg]

Employment Agreement

between

PartnerRe Ltd.

Wellesley House South, 5th floor

90 Pitts Bay Road

Pembroke HM08

Bermuda

(the “Company”)

and

William Babcock

At the address maintained in the Company’s employment records

(the “Executive”)

This Employment Agreement shall be subject to the competent authorities issuing
the work and residence permits required for the Executive under Bermuda law.

 

 

WITNESSETH:

WHEREAS, the Company desires to memorialize the terms of employment of the
Executive as Executive Vice President and CFO of the Company; and

WHEREAS, the Executive is willing to serve the Company on the terms and
conditions herein provided.

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. EMPLOYMENT

The Company agrees to employ the Executive and the Executive agrees to serve the
Company on the terms and conditions set forth herein.

 

1



--------------------------------------------------------------------------------

LOGO [g249459logo_running.jpg]

 

2. EFFECTIVE DATE

This Agreement shall be effective, and the Executive’s employment as
contemplated hereunder shall commence, as of October 1, 2010 (the “Effective
Date”).

 

3. POSITION AND DUTIES

 

  (a) The Executive shall serve as Executive Vice President, CFO of the Company
and shall report directly to the Chief Executive Officer of the Company (the
“CEO”). The Executive shall perform such duties and exercise such supervision
and powers over and with regard to the business of the Company as are consistent
with such positions, as well as such other reasonable duties and services
consistent with such positions with a multi-national reinsurance company and as
may be prescribed from time to time by the CEO. The Executive’s performance of
any duties and responsibilities shall be conducted in a manner consistent with
all Company policies and any other reasonable guidelines provided to the
Executive by the CEO.

 

  (b) Subject to (a) above, the Executive also agrees to serve as an officer
and/or director of any subsidiary of the Company without additional
compensation.

 

  (c) Except during customary vacation periods and periods of illness, the
Executive shall, during his employment hereunder, devote substantially his full
business time and attention to the performance of services for the Company. The
Company hereby acknowledges that the Executive shall be permitted to devote a
reasonable amount of his business time, consistent with his duties to the
Company and with the prior consent of the CEO, to (a) the management of personal
and family investments, (b) serving on the board of directors and/or acting as
an officer of any not-for-profit entities that are not engaged in businesses
similar to the Company or (c) serving on the board of directors of any private
or public companies that are not engaged in businesses similar to the Company;
provided that such activities do not materially affect the duties of the
Executive owed to the Company.

 

4. PLACE OF PERFORMANCE

The Executive’s principal place of employment shall be in Bermuda except for
reasonably necessary travel on business and in connection with the performance
of his duties hereunder and with the understanding that he may perform his
duties hereunder at such other places as are mutually agreed upon with the CEO.

 

5. COMPENSATION AND RELATED MATTERS

 

  (a)

Base Salary. During the term of the Executive’s employment hereunder, the
Company shall pay to the Executive a base salary at an aggregate initial rate as
further detailed in the attached Schedule, which shall be approved by the
Compensation Committee of PartnerRe Ltd.’s Board of Directors (the “Compensation
Committee”) (which salary, as adjusted from time to time, is referred to herein
as “Base Salary”). The Base Salary shall be paid in equal installments in
accordance with normal payroll practices of the Company but not

 

2



--------------------------------------------------------------------------------

LOGO [g249459logo_running.jpg]

 

  less frequently than monthly. Base Salary may be increased (but not decreased)
annually at the discretion of the Compensation Committee. Base Salary payments
(including any increased Base Salary payments) hereunder shall not in any way
limit or reduce any other obligation of the Company hereunder, and no other
compensation, benefit or payment hereunder shall in any way limit or reduce the
obligation of the Company to pay the Executive’s Base Salary hereunder.

 

  (b) Annual Incentive. During the term of the Executive’s employment hereunder,
the Executive will be eligible to receive annual incentive compensation in an
amount based upon PartnerRe’s then applicable fiscal year determined in the sole
discretion of the Compensation Committee in accordance with PartnerRe’s Annual
Incentive Guidelines (the “Annual Incentive”). The Executive’s target Annual
Incentive as a percentage of his Base Salary is set forth on the attached
Schedule (the “Target Annual Incentive”). In no event shall the Annual Incentive
be paid later than March of the year following the year with respect to which
such Annual Incentive is payable.

 

  (c) Equity. The Executive will be eligible to participate in the equity plans
of the Company (the “Plans”). The Executive shall receive equity awards at the
sole discretion of the Compensation Committee and in accordance with, and
subject to, the terms of the Plans and any agreement executed by the Executive
in connection therewith (any such agreement, an “Equity Award Agreement”).

 

  (d) Expenses. During the term of this Agreement, the Executive shall be
entitled to receive prompt reimbursement from the Company of all reasonable
expenses incurred by the Executive in promoting the business of the Company and
in performing services hereunder, including all expenses of travel and
entertainment and living expenses while away from home on business or at the
request of, or in the service of the Company; provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company, as applicable, from time to time. Without limiting
the generality of the foregoing, the Executive must submit reimbursement
requests within one year after incurring the underlying expense, provided that
no reimbursements shall occur more than twelve months after the expense is
submitted for reimbursement.

 

  (e) Benefit Plans. During the term of this Agreement, the Executive shall be
eligible to participate in all of the applicable benefit plans and perquisite
programs of the Company that are available to other executives of the Company,
as applicable, on the same terms as such other executives (“Benefit Plans”). The
Company may at any time or from time to time amend, modify, suspend or terminate
any employee benefit plan, program or arrangement so long as such amendment,
modification, suspension or termination affects all executives similarly. A list
of the current Benefit Plans, in which the Executive is eligible to participate,
is set forth on the attached Schedule.

 

3



--------------------------------------------------------------------------------

LOGO [g249459logo_running.jpg]

 

6. TERMINATION

The Executive’s employment hereunder may be terminated under the following
circumstances, subject to the effective Date of Termination described in
Section 6(e) hereof:

 

  (a) Death, Disability or Retirement.

 

  (i) The Executive’s employment hereunder shall terminate upon his death.

 

  (ii) If the Executive shall have qualified for long-term disability benefits
under any Company long-term disability insurance arrangement in which he is
participating, then the Company may at any time after the date of such
qualification, give to the Executive a Notice of Termination (as defined in
Section 6(d) hereof) and the Executive’s employment hereunder shall terminate on
the Date of Termination described in Section 6(e) hereof.

 

  (iii) The Executive’s employment hereunder shall terminate upon his
retirement. Retirement shall be defined by the policy in place in the
Executive’s country of employment in the year of his retirement.

 

  (b) Termination by the Company. The Company may terminate the Executive’s
employment hereunder (i) for Cause at any time or (ii) without Cause by
providing twelve months’ prior written notice to the Executive. For the purposes
of this Agreement, the Company shall have “Cause” to terminate the Executive’s
employment hereunder upon (A) the engaging by the Executive in serious
negligence or willful misconduct which is demonstrably injurious to its
subsidiaries; provided that the Board of Directors of PartnerRe Ltd. (the
“Board”) has provided the Executive with written notice identifying the act or
acts or failure or failures to act said to constitute Cause and an opportunity
for the Executive to cure the deficiency within 30 days after receipt of such
notice, or (B) willful and intentional failure to comply in all material
respects with the direction of the CEO or the Board, after written notice and
the opportunity to correct, or (C) the willful and intentional material breach
of this Agreement, or (D) the conviction, a plea of guilty or a plea of no
contest of the Executive for a serious criminal act. For purposes of this
paragraph, no act, or failure to act, on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by him not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company.

 

  (c)

Termination by the Executive. The Executive may terminate his employment
hereunder (i) with Good Reason at any time or (ii) without Good Reason by
providing twelve months’ prior written notice to the Company. For purposes of
this Agreement, “Good Reason” shall mean (A) a failure by the Company to comply
with any material provision of this Agreement, (B) the assignment to the
Executive by the Company of duties inconsistent in a material adverse respect
with the Executive’s position, authority, duties or responsibilities with the
Company, as applicable, as in effect immediately after the date of execution of
this Agreement including, but not limited to, any reduction whatsoever in such
position, authority, duties, responsibilities or status, or a change in the
Executive’s

 

4



--------------------------------------------------------------------------------

LOGO [g249459logo_running.jpg]

 

  titles as then in effect, except in connection with the termination of his
employment on account of his death, disability, or for Cause, (C) without the
Executive’s prior written consent, any reduction in Base Salary and annual
benefits in accordance with the provisions of Schedule 1 or (D) change in the
condition of employment or (E) any purported termination of the Executive’s
employment by the Company which is not effected pursuant to a Notice of
Termination satisfying the requirements of Section 6(d) hereof; provided that
the Executive has provided the Board with written notice identifying the act or
acts or failure or failures to act said to constitute Good Reason within 90 days
of the occurrence of such act(s) and the opportunity for the Company to cure the
deficiency within 30 days after receipt of such notice.

 

  (d) Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than for death) shall be communicated by
written Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and the Date of
Termination and shall set forth in reasonable detail the facts and
circumstances, if any, claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

 

  (e) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death,
(ii) if the Executive’s employment is terminated by his disability pursuant to
Section 6(a)(ii) hereof, the date specified in the Notice of Termination,
(iii) if the Executive’s employment is terminated by the Company without Cause
or by the Executive without Good Reason, the date specified in the Notice of
Termination, which shall be not less than twelve months after such Notice is
delivered, or (iv) if the Executive’s employment is terminated by the Company
for Cause or if the Executive voluntarily terminates his employment with Good
Reason, the date specified in the Notice of Termination, which can be immediate.

 

  (f) Payment in lieu of notice. In lieu of providing Notice of Termination of
employment in accordance with Sections 6(d) and 6(e)(iii) hereof and remaining
employed by the Company for any notice period specified within such Notice of
Termination, the Company may, in its discretion, terminate the Executive’s
employment immediately or upon such date as it determines appropriate (the
“Section 6(f) Termination Date”) provided that the Company must then pay to the
Executive, within a reasonable time period determined by the Board the sum of:
(x) his Annual Base Salary and annual benefits as described in Schedule I ; and
(y) an amount equal to the average of the Annual Incentive received by the
Executive for the three fiscal years prior to the year of the Section 6(f)
Termination Date or the target annual incentive for the current year, whichever
is the greater, (the “Average Incentive Amount”) prorated based on the number of
days elapsed in the current fiscal year as of the Section 6(f) Termination Date.

 

  (g)

Removal from Boards and Positions. If the Executive’s employment is terminated
for any reason under this Agreement, he shall be deemed to resign (i) if a
director, from the Board or Board of Directors of any subsidiary or affiliate of
Company,

 

5



--------------------------------------------------------------------------------

LOGO [g249459logo_running.jpg]

 

  (ii) from any position with Company or any subsidiary or affiliate of Company,
including, but not limited to, as an officer of the Company or any of its
subsidiaries or affiliates.

 

7. COMPENSATION UPON RETIREMENT

In the event that the Executive’s employment terminates by reason of retirement,
the provisions of this Section 7 shall determine the Executive’s entitlement to
compensation and benefits in connection with and subsequent to such termination.

If the Executive’s employment terminates as a result of his retirement on or
after attaining retirement age, as defined by the policy in place in the
Executive’s country of employment in the year of his retirement, the Company
shall pay to the Executive, within 30 days after the date on which his
employment terminates as a result of this retirement (the “Retirement Date”):
(i) all accrued Base Salary and benefits through the Retirement Date (the
“Accrued Benefits”), and (ii) the Average Incentive Amount, prorated based on
the number of days elapsed in the current fiscal year as of the Retirement Date,
and (iii) any other payments or benefits that may be approved by the Board in
its sole discretion; provided that, if at the time of such termination, any
payments required under this Section 7 are determined, in whole or in part, to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and the Executive is a “specified employee” as defined in Section 409A, such
payments shall be paid to the Executive on the first business day of the seventh
month after the Retirement Date. All equity awards will be treated in accordance
with the terms set forth in the Plans and Equity Award Agreements.

 

8. COMPENSATION UPON TERMINATION

In the event that the Executive’s employment terminates for any reason other
than pursuant to section 7, the provisions of this Section 8 shall determine the
Executive’s entitlement to compensation and benefits in connection with and
subsequent to such termination.

 

  (a) If (i) the Company terminates the employment of the Executive for Cause or
(ii) the Executive terminates his employment without Good Reason, the Company
shall pay to the Executive, within 30 days after the Date of Termination, all
accrued Base Salary and benefits through the Date of Termination (the “Accrued
Benefits”), and the Company shall have no further obligations to the Executive
after the Date of Termination.

 

  (b) If the Executive’s employment terminates due to his death or disability,
the Company shall pay to the Executive, or his legal representative or estate,
as the case may be, within 30 days after the Date of Termination the following:

(i) Upon his death, the Company shall either pay the spouse or his dependent
children or other dependents, in aggregate, provide for or take such actions
necessary to ensure the following:

(v) 6 months Base Salary (reduced, in the case of termination by reason of
disability, by any amounts paid pursuant to section 8 (b) (ii) hereof);

 

6



--------------------------------------------------------------------------------

LOGO [g249459logo_running.jpg]

 

(w) a bonus equal to 50% of the annual target rate of bonus in the year of the
Date of Termination;

(x) continuation of the Housing Allowance and provision of the Motor Vehicle in
Bermuda for the period ending the earlier of the date the dependents of the
Employee leave Bermuda or 6 months after the Date of Termination;

(y) take actions necessary such that all Options or Shares granted to the
Employee under the Plans which remain unvested shall immediately vest;

(z) a pro rata bonus for the fiscal year in which the Date of Termination occurs
based on the Average Incentive amount and the number of days elapsed in the
current fiscal year as of the Date of Termination.

(ii) If the Company terminates the employment of the Employee by reason of
disability, the Company shall:

(v) pay to the Employee, not less frequently than monthly, the amount of any
difference between the level of long-term disability benefits required to be
maintained under the Benefit Plans, and the amount actually paid in satisfaction
of such benefits by insurance, for so long as the Employee remains disabled and
therefore entitled such benefits;

(w) continue to provide the Housing Allowance and the Motor Vehicle in Bermuda
for the period ending the earlier of the date the Employee leaves Bermuda or 6
months after the Date of Termination;

(x) take actions necessary such that all Options or Shares granted to the
Employee under the Plans which remain unvested shall immediately vest;

(y) pay a pro rata bonus for the fiscal year in which the Date of Termination
occurs, based on the Average Incentive amount and the number of days elapsed in
the current fiscal year as of the Date of Termination; and

(z) following the Date of Termination pursuant to this Section 8(b) (ii), ensure
that the Employee’s Health Coverage under the Benefit Plans as described in
Schedule I shall continue to be provided at the Company’s expense.

 

  (c)

If the Executive’s employment terminates for any reason other than the reasons
described in Section 7 or subsections (a) or (b) of this Section 8, the
Executive shall be entitled to the following payments and benefits: (i) the
Accrued Benefits, paid within 30 days after the Date of Termination, (ii) the
target Annual Incentive Amount, prorated based on the number of days elapsed in
the current fiscal year as of the Date of Termination, paid on the first
business day of the seventh month after the Date of Termination, (iii) an amount
equal to 12 months’ Base Salary at the rate in effect on the Date of
Termination, paid in part as a lump sum equal to 6 months’ Base Salary on the
first business day of the seventh month after the Date of Termination and the
remainder in equal installments in accordance with the Company’s normal payroll
practices, commencing with the first payroll after the sixth month following the
Date of Termination, (iv) an amount equal to the target Annual Incentive Amount,
paid in part as a lump sum equal to 6/12ths of such

 

7



--------------------------------------------------------------------------------

LOGO [g249459logo_running.jpg]

 

  target Annual Incentive Amount on the first business day of the seventh month
after the Date of Termination and the remainder in 6 monthly installments,
commencing after the sixth month following the Date of Termination, and (v) the
Executive and his dependents, as applicable, shall continue to be eligible to
participate in the Company’s health plans on the same basis as an active
employee of the Company for a period of 12 months following the Date of
Termination (the “Severance Period”) or, if shorter, until the Executive becomes
entitled to participate in or receive coverage under health plans of a
subsequent employer. For the avoidance of doubt, if the Executive’s employment
is terminated pursuant to this subsection (c) of this Section 8, the Executive
shall receive any payments to which he is entitled under subsection (f) of
Section 6 (to the extent that subsection (f) of Section 6 is applicable) in
addition to any payments and benefits to which he is entitled under this
subsection (c) of this Section 8.

 

  (d) Notwithstanding the foregoing, if the Executive’s employment terminates
for any reason other than those reasons described in Section 7 or subsections
(a) or (b) of this Section 8 in connection with a Change in Control as defined
in Section 22 hereof, the provisions of Section 22 shall govern.

 

  (e) In the event of the Executive’s termination of employment other than by
the Company for Cause or due to the Executive’s death, the Executive agrees to
execute a general release in a form acceptable to the Company. The payments and
provision of benefits to the Executive required by Section 7 or subsections
(b) and (c) of this Section 8 (other than the Accrued Benefits) shall be
conditioned on the Executive’s delivery (and non-revocation prior to the
expiration of the revocation period contained in the release) of such release.

 

9. INDEMNIFICATION

The Company shall indemnify the Executive (and his legal representatives or
other successors and heirs) to the fullest extent permitted (including payment
of expenses in advance of final disposition of the proceeding provided approved
by the Board) by the laws of Bermuda, as in effect at the time of the subject
act or omission; and the Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and officers, against all costs, charges and expenses
whatsoever incurred or sustained by him or his legal representatives in
connection with any action, suit or proceeding to which he (or his legal
representatives or other successors and heirs) may be made a party by reason of
his being or having been a director, officer or Executive of the Company or any
of its subsidiaries; provided, however, that no indemnification shall be made to
the Executive for losses relating to any disgorgement remedy contemplated by
Section 16 of the Securities and Exchange Act of 1934. If any action, suit or
proceeding is brought or threatened against the Executive in respect of which
indemnity may be sought against the Company pursuant to the foregoing, the
Executive shall notify the Company promptly in writing of the institution of
such action, suit or proceeding and the Company shall assume the defense thereof
and the employment of counsel and payment of all fees and expenses, provided,
however, that if a conflict of interest exists between the Company and the
Executive such that it is not legally practicable for the Company to assume the
Executive’s defense, the Executive shall be entitled to retain separate counsel
reasonably acceptable to the Company at the Company’s expense.

 

8



--------------------------------------------------------------------------------

LOGO [g249459logo_running.jpg]

 

10. TAXES

The Company shall deduct all taxes required by law from all amounts payable
under this Agreement.

 

11. CONFIDENTIALITY

Unless otherwise required by law or judicial process, the Executive shall retain
in confidence during and after termination of the Executive’s employment with
the Company all confidential information known to the Executive concerning the
Company and its business. This clause shall remain in effect in perpetuity or
until such confidential information is publicly disclosed by the Company or
otherwise becomes publicly disclosed other than through the Executive’s actions.
Violation by the Executive of this Section 11 will give the Company the right to
immediately terminate all future severance payments including any post
termination exercise periods.

 

12. COVENANTS NOT TO COMPETE OR INTERFERE

In consideration of the benefits and entitlements provided by this Agreement,
the Executive agrees that, during his employment hereunder and for the duration
of the Severance Period (the period between the date of “Notice of Termination”
and “Date of Termination”) he will not, other than on behalf of the Company,
directly or indirectly, as a sole proprietor, agent, broker or intermediary,
member of a partnership, or stockholder, investor, officer or director of a
corporation, or as an employee, agent, associate or consultant of any person,
firm or corporation:

 

  (a) Solicit, encourage, induce or accept business (i) from any clients of the
Company or its affiliates, (ii) from any prospective clients whose business the
Company or any of its affiliates is in the process of soliciting at the time of
the Executive’s termination, or (iii) from any former clients which had been
doing business with the Company or its affiliates within one year prior to the
Executive’s termination;

 

  (b) Solicit or hire any employee of the Company or its affiliates to terminate
such employee’s employment with the Company; provided

 

  (c) Nothing contained in this Section 12 shall prohibit the Executive from
making investments in or from serving as an officer or employee of a firm or
corporation which is not directly or indirectly engaged in the same type of
business as the Company.

The parties acknowledge and agree that the Executive’s breach or threatened
breach of any of the restrictions set forth in Sections 11 and 12 will result in
irreparable and continuing damage to the Company for which there may be no
adequate remedy at law and that the Company shall be entitled to equitable
relief, including specific performance and injunctive relief as remedies for any
breach or threatened or attempted breach. The

 

9



--------------------------------------------------------------------------------

LOGO [g249459logo_running.jpg]

 

Executive hereby consents to the grant of an injunction (temporary or otherwise)
against the Executive or the entry of any other court order against the
Executive prohibiting and enjoining him from violating, or directing him to
comply with any provision of Sections 11 and 12. The Executive also agrees that
such remedies shall be in addition to any and all remedies, including damages,
available to the Company against him for such breaches or threatened or
attempted breaches. The Executive acknowledges that he has received good and
valuable consideration for the obligations contained in Sections 11 and 12.
Violation by the Executive of any of the restrictions contained in Sections 11
and 12 will give the Company the right to immediately terminate all future
severance payments including any post termination exercise periods.

 

13. PROPERTY.

The Executive acknowledges that all originals and copies of materials, records
and documents generated by him or coming into his possession during the term of
his employment hereunder are the sole property of the Company (“Company
Property”). During the term of his employment, and at all times thereafter, the
Executive shall not remove, or cause to be removed, from the premises of the
Company, copies of any record, file, memorandum, document, computer related
information or equipment, or any other item relating to the business of the
Company, except in furtherance of his duties under the Agreement. When the
Executive’s employment terminates, or upon request of the Company at any time,
the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.

 

14. SUCCESSORS; BINDING AGREEMENT

 

  (a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives or
heirs.

 

  (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

15. NOTICE

For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or (unless otherwise
specified) when mailed by courier or registered mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Executive:

At the address maintained in the Company’s employment records.

If to the Company:

PartnerRe Ltd.:

Attn: Chief Executive Officer

 

10



--------------------------------------------------------------------------------

LOGO [g249459logo_running.jpg]

 

Wellesley House

90 Pitts Bay Road

Pembroke HM08

Bermuda

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

16. GOVERNING LAW AND JURISDICTION

This Agreement shall be governed by and construed and enforced in accordance
with the laws of Bermuda, without regard to the principles of conflict of laws.
Each party agrees to submit to the exclusive jurisdiction of the ordinary courts
of the country of Bermuda.

 

17. SURVIVORSHIP

The respective rights and obligations of the parties hereunder, including,
without limitation, the rights and obligations set forth in Sections 5 through
15, 16 and 18 of this Agreement, shall survive any termination of this Agreement
to the extent necessary to the intended preservation of such rights and
obligations.

 

18. ARBITRATION

The Company and the Executive agree to arbitrate any controversy or claim
arising out of this Agreement or otherwise relating to the Executive’s
employment by the Company or the termination of such employment to the extent
required (including, but not limited to, any claims of breach of contract,
wrongful termination or age, sex, race or other discrimination); provided that
the Company shall have the right to, and be permitted to, seek and obtain
injunctive relief from a court of competent jurisdiction pursuant to Section 12.
Any such arbitration shall be fully and finally resolved in binding arbitration
which shall be conducted in accordance with the rules of the Chartered Institute
of Arbitrators rules. The seat of arbitration shall be Hamilton, Bermuda. The
arbitration shall take place before a single arbitrator appointed by the
Chartered Institute of Arbitrators (Bermuda Branch). The arbitrator shall not
have the authority to modify or change any of the terms of this Agreement,
except as provided in Section 12 hereof. The arbitrator’s award shall be final
and binding upon the parties, each party shall bear his or its own costs
incurred by any such arbitration. The arbitrator may require the losing party
thereto, as determined by the arbitrator, to bear the costs and fees incurred in
any such arbitration, including legal fees and expenses. Except as necessary in
court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Company and the Executive.

 

11



--------------------------------------------------------------------------------

LOGO [g249459logo_running.jpg]

 

19. MISCELLANEOUS

 

  (a) The parties hereto agree that this Agreement contains the entire
understanding and agreement between them, and supersedes all prior
understandings and agreements between the parties, including, without
limitation, the Employment Agreement by and between the Executive effective
October 1, 2010, respecting the provision of services by the Executive to the
Company other than the provisions of any Plan or Benefit Plan or award or other
instrument entered into hereunder.

 

  (b) The parties further agree that the provisions of this Agreement may not be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the parties hereto. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

 

  (c) The form and timing of all payments under this Agreement shall be made in
a manner which complies with all applicable laws, rules and regulations.

 

  (d) Except as set forth in the Plans, Equity Award Agreements or Benefit
Plans, no agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement.

 

  (e) Except as otherwise set forth in Section 9 or Section 14 hereof, nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the Company and the Executive any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement.

 

20. SEVERABILITY AND JUDICIAL MODIFICATION

If any provision of this Agreement is held by a court or arbitration panel of
competent jurisdiction to be enforceable only if modified, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon the parties hereto with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court or arbitration panel is
expressly authorized to modify any such unenforceable provision of this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety, whether by rewriting the offending provision, deleting any or
all of the offending provision, adding additional language to this Agreement, or
by making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by law. The parties expressly agree that this Agreement as so modified by the
court or arbitration panel shall be binding upon and enforceable against each of
them. In any event, should one or more of the provisions of this Agreement be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and
if such provision or provisions are not modified as provided above, this
Agreement shall be construed as if such invalid, illegal or unenforceable
provisions had never been set forth herein.

 

12



--------------------------------------------------------------------------------

LOGO [g249459logo_running.jpg]

 

21. COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

22. CHANGE OF CONTROL

The terms of the Change in Control Policy (the “CIC Policy”) as approved by the
Compensation Committee and any amendment thereto, shall apply to the Executive.
The CIC Policy shall be incorporated in this Agreement and shall be binding on
the Executive as if such CIC Policy were contained herein verbatim.

 

23. SECTION 409A

It is intended that the provisions of this Agreement comply with Section 409A
and the Treasury regulations relating thereto so as not to subject the Executive
to the payment of interest and tax penalty which may be imposed under
Section 409A. In furtherance of this objective, to the extent that any
regulations or other guidance issued under Section 409A would result in the
Executive being subject to payment of “additional tax” under Section 409A, the
parties agree to use their best efforts to amend this Agreement in order to
avoid the imposition of any such “additional tax” under Section 409A, which such
amendment shall be designed to minimize the adverse economic effect on the
Executive without increasing the cost to the Company (other than transactions
costs), all as reasonably determined in good faith by the Company and the
Executive to maintain to the maximum extent practicable the original intent of
the applicable provisions. This Section 23 does not guarantee that payments
under this Agreement will not be subject to “additional tax” under Section 409A.

Signature page follows.

 

13



--------------------------------------------------------------------------------

LOGO [g249459logo_running.jpg]

 

IN WITNESS WHEREOF, the Company has caused its name to be ascribed to this
Agreement by its duly authorized representative, and the Executive has executed
this Agreement effective as of the date set forth in Section 2 hereof.

 

 

Name: Costas Miranthis Title: President and CEO, PartnerRe Ltd. Date:

 

Name: William Babcock Date:

 

14



--------------------------------------------------------------------------------

LOGO [g249459logo_running.jpg]

 

Schedule

William Babcock, Executive Vice President and CFO, PartnerRe Ltd.

 

1. Annual Base Salary:    US$535,000 2. Annual Incentive   

Target 100% of Annual Base Salary

 

For 2010, prorated for time as Executive Vice President and CFO, PartnerRe Ltd.

3. Promotion Equity Award    12,500 SARs on promotion to Executive Vice
President and CFO, PartnerRe Ltd.

4. US Benefit Plans:

 

Full details of the PartnerRe US Benefit Plans are contained in the official
Plan documents, which are available at the office of the Plan Administrator.
PartnerRe US reserves the right to modify, discontinue or terminate any benefit
or benefit plan and to implement any changes at any time, and for any reason, at
its sole discretion

  

You will be eligible for all the US Benefit Plans as set-up and administered for
all US Company employees, as may be changed from time to time. These currently
include:

 

Health Coverage – Major Medical, Dental and Hospitalization

 

Group Term Life Insurance

 

Short and Long Term Disability

 

Accidental Death and Dismemberment

 

401k Plan

 

5 weeks vacation per calendar year

 

Personal Days: 3 per calendar year

 

Paid Holidays: 12 per calendar year

 

Free Parking

5. Tax Advice    Entitled to reimbursement of reasonable tax advice and
preparation costs. 6. Housing Allowance    Executive Housing: $17,000/month for
the period August 1, 2010 until such time as the accommodation is fully
furnished by the landlord, at which time the Executive Housing Allowance will
increase to $18,000/month. 7. Travel Allowance    $30,000 per annum 8. Club
Allowance    $20,000 per annum 9. Car Allowance    $15,000 per annum

10. Continuous Service:

   Your original employment start date with PartnerRe Ltd. of August 4, 2008
will be maintained for the calculation of service related benefits.

 

15